Citation Nr: 0428318	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to service connection for a lumbar spine 
disability, to include a herniated nucleus pulposus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depression and anxiety. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2004, the veteran testified 
at a videoconference hearing before the undersigned.  A 
transcript of that hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that in approximately October 1969, an 
incident occurred in Vietnam in which he was beaten and held 
with a gun to his head.  Eventually he was taken along with a 
comrade (K.H.) to a place where U.S. Military Police were 
present and later let go.  A statement notarized in December 
2002, from K. H., restates the veteran's contentions.  A 
casualty report dated only "1969 2200" is included in the 
record that appears to document the incident.  The RO should 
take whatever steps necessary within its duly authorized 
powers to verify the authenticity of this casualty report, 
and should also obtain the veteran's complete service 
personnel file in the event it might shed light on the 
authenticity of the casualty report or the validity of any 
other claimed stressor. 

Las Vegas VA Medical Center records reveal a diagnosis of 
depression and PTSD with anxiety.  In several statements and 
at the July 2004 videoconference hearing the veteran alleges 
at least two stressor events which may be of a verifiable 
nature.  The stressor events should be further developed and 
verified.  

In February 2004, the veteran submitted a letter from the 
Social Security Administration (SSA) in support of his 
claims, indicating that he had been awarded SSA benefits.  
The RO has made two attempts to obtain the underlying records 
from the SSA, but has not received the requested records, 
which likely include relevant medical records upon which the 
award of SSA benefits was made.  Such records may contain 
information pertinent to the veteran's claims, and VA is 
obliged to obtain them.  See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2)(2003).

Additionally, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits, and redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  As the case must in any event be remanded 
for reasons other than VCAA compliance, there is an 
opportunity to ensure that, upon remand of this case, notice 
is in compliance with all requirements.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present. 

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.

2.  The veteran should be asked to 
identify all sources of treatment he 
received for his back disorder and PTSD 
with depression and anxiety since his 
discharge from service.  After obtaining 
any required releases from the veteran, 
the RO should obtain complete copies of 
all treatment records not previously 
obtained (those not already in the claims 
folder) from all identified sources. 

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. 

4.  The RO should contact all appropriate 
service records' depositories to obtain 
the veteran's Official Military Personnel 
File.  

5.  The RO should take all steps 
necessary and reasonably within its 
powers to determine the authenticity of a 
casualty report submitted by the veteran 
in March 2004.  The document is claimed 
to have been prepared during the 
veteran's service in Vietnam in 1969.  It 
is dated only "1969 2200."  The 
document is claimed to have been received 
from the personal files of fellow 
serviceman K. H., and to correspond to an 
incident that occurred in October 1969.  

After taking all steps necessary and 
reasonably within its powers to determine 
the authenticity of this casualty report, 
the RO should make a factual finding as 
to the likelihood that this casualty 
report is an authentic service department 
document. 

6.  The veteran should also be requested 
to provide additional information, such 
as names, dates, locations, units, and 
duty assignments, to clarify the events 
of his claimed stressors.  Based on any 
additional information obtained regarding 
the veteran's claimed stressors, as well 
as the information relating thereto 
previously supplied by the veteran 
(including the casualty report dated 
"1969 2200") and any pertinent evidence 
currently of record, the RO should 
prepare a summary of all claimed 
stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's DD Form 214, and 
all associated documents, to include the 
veteran's Official Military Personnel 
File, and his Board hearing transcript, 
should be sent to the USASCRUR with a 
request to provide any information that 
may corroborate the veteran's alleged 
stressors.

The claimed stressors include an incident 
during which the veteran witnessed an 
exploding truck in Saigon during a mail 
run on or within days before May 12, 1969 
(see service medical record dated May 12, 
1969, and Board hearing transcript page 
18); and an incident in which the veteran 
and comrade K. H. were held and beaten by 
an angry crowd in October 1969 (see page 
23 of July 2004 Board hearing transcript, 
casualty report received in March 2004, 
lay statement from P. D. received in June 
2003, lay statement from K. H. received 
in January 2003).

7.  The RO should make a determination as 
to whether a claimed stressor or 
stressors have been verified, and if so, 
which stressor(s) have been verified.

If a claimed stressor has been verified, 
the RO should arrange for the appellant 
to be scheduled for a VA psychiatric 
examination.  The claims file must be 
available to, and reviewed by, the 
examiner.  The examiner should be advised 
which (if any) stressor(s) are verified.  
The examiner should determine whether the 
veteran has PTSD, and if so, provide an 
opinion as to whether such psychiatric 
disability is, at least as likely as not, 
related to the veteran's verified 
stressor or stressors.  If PTSD is 
diagnosed, the examiner should provide 
the stressor and symptoms on which that 
diagnosis is based.  The examiner should 
explain the rationale for any opinion 
given.

8.  The RO should review the claims file and 
ensure that no other notification or 
development action, in addition to that 
directed above, is required.  This should 
include consideration of whether a VA 
compensation examination other than that 
directed in paragraph (7) directly above is 
required for a determination on the merits of 
his claim for service connection for a lumbar 
spine disability or his claim for service 
connection for PTSD with anxiety and 
depression.  See 38 U.S.C.A. § 5103A(d).  If 
further action is required, the RO should 
undertake it before readjudication of the 
claim.

9.  The RO should then readjudicate the 
claims on appeal.  If any claim remains 
denied, an appropriate Supplemental 
Supplemental Statement of the Case should 
be issued, to include consideration of 
all evidence received since the Statement 
of the Case issued in May 2003, and the 
appellant and his representative should 
have the opportunity to respond.  The 
case should then be returned to the 
Board.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	Stephen L. Higgs
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


